Citation Nr: 1107545	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable disability rating for service-
connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to February 1970.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  It was previously before the Board in September 
2009, and was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In his February 2007 Substantive Appeal, the Veteran indicated 
that he desired a hearing before the Board.  In a May 2009 
letter, he withdrew his request.  As no other hearing requests 
remain pending, the Board may proceed to adjudicate the claims.  


FINDINGS OF FACT

1.  The evidence fails show a current left ear hearing disability 
related to service. 

2.  Throughout the rating period on appeal, the Veteran's right 
ear hearing loss disability has been manifested by no worse than 
Level III hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385, 4.16 (2010).  

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2006, which substantially complied with all 
applicable notice requirements.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

The record includes a January 2001 private audiological 
examination which is in the form of a graph, without explanation.  
The Board did not seek clarification of that examination, but 
subsequently developed additional evidence.  With regard to the 
claim for increased rating for the right ear, there was no need 
to seek clarification because that examination pre-dated the 
claim for increased rating and subsequent examinations were 
conducted.  As for the right ear, the Board finds that 
clarification was not needed because subsequent development 
included numerous examinations based on objective testing which 
addressing the question of service connection.  See Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time

Service Connection for Left Ear Hearing Loss

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  That an injury or 
disease occurred in service is not enough; there must be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).


For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
hearing aids.  38 C.F.R. § 4.16(a).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the Veteran's claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss 
in detail all of the evidence submitted by the Veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim addressed herein.


The Veteran is seeking service connection for hearing loss in his 
left ear, which he contends results from noise exposure in 
service.  Specifically, he states that he was exposed to noise in 
weapons training and in his occupation as a helicopter mechanic.  
In support of his contention, the Veteran has submitted a letter 
from his brother, who states that the Veteran told him during 
service that he was working on the flight line without hearing 
protection.  His brother also recounts that the Veteran had 
trouble hearing conversation during their first visit after the 
Veteran's separation from service.   

The Veteran underwent an audiological evaluation at his entrance 
physical examination in May 1969.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
5
10

Speech recognition ability was not noted.  Service medical 
records show that he complained of a left earache on one occasion 
during his active service.  He was found to have pharyngitis with 
an ulcer on his left tonsil.  During his separation physical 
examination in February 1970, the authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
-
25

Speech recognition ability was not noted.

The claims file contains the results of a private audiological 
evaluation conducted in January 2001, in which the results of the 
puretone audiometry test were presented in the form of a graph.  
The data were not specifically labeled as pertaining to the left 
or right ear, and the puretone thresholds were not numerically 
recorded.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  


The Veteran was afforded a VA audiological evaluation in December 
2005, in which puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The Veteran underwent a VA audiological evaluation in May 2006, 
in which the pure tone test results were found to be unreliable 
and were not reported.  The examiner noted that the Veteran made 
inconsistent responses despite repeated instructions, and he 
responded to pure tones that were well above speech levels.  
While reporting his case history, the Veteran asked the examiner 
to repeat her questions; however, he was able to follow 
directions that were given well below normal speech levels 
through the headphones.  

During a VA audiological examination in July 2006, pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear, and middle ear pressure was normal.

The claims file contains private treatment records dated in July 
2006, in which pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
35
35
35

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.


During a private audiological evaluation in March 2007, pure tone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
25
20

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The report indicates that the Central 
Institute for the Deaf (CID) W-22 word list was used.

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in December 2009, in which pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner diagnosed moderate to 
severe high frequency sensorineural hearing loss in the left ear; 
however, she noted that it is not disabling.  She also noted that 
some of the Veteran's responses were inconsistent and the test 
results were of fair reliability.  

After careful consideration, the Board has determined the 
evidence does not show a hearing loss disability in the Veteran's 
left ear.  The Board acknowledges that the Veteran's pure tone 
thresholds have shifted since he entered service; however, his 
current left ear hearing does not meet the requirements of 38 
C.F.R. § 3.385 and is therefore not regarded as a disability for 
the purpose of VA compensation.  Without evidence of a current 
disability, there is no basis for service connection.  38 
U.S.C.A. § 1110.

While the July 2006 audiological test results do reflect pure 
tone thresholds indicating hearing loss as defined by VA 
regulation, the Board notes that these results are inconsistent 
with the VA test results of one month earlier and those of the 
private audiological examination 8 months later.  In fact, none 
of the other audiograms in evidence suggest pure tone thresholds 
as high as those of the July 2006 examination.  The Board finds 
that the many other audiograms of record that are consistent with 
each other in this regard are more probative as to Veteran's left 
ear hearing acuity.  Accordingly, a grant of service connection 
is not warranted based on the July 2006 test results as several 
audiological tests thereafter fail to confirm the presence of 
hearing loss that meets the criteria for a hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

The Board also notes that the March 2007 audiogram indicated 
speech recognition of 92 percent, which constitutes hearing loss 
a hearing loss disability when the Maryland CNC word list is 
used.  In this case, however, the record reflects that a 
different word list was used.  Therefore, the speech recognition 
score of March 2007 is not relevant to the determination of 
whether left ear hearing loss is present.  

As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for left ear hearing loss must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right Ear Hearing Loss

The Veteran is seeking an increased rating for service-connected 
right ear hearing loss, currently rated at a noncompensable 
level.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of puretone audiometry tests.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
Average puretone decibel loss is located on Table VI along a 
horizontal axis, and percent of speech discrimination is located 
along a vertical axis.  These axes intersect to determine the 
Roman numeral designation for hearing impairment in each ear.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating under 
Code 6100.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a designation 
of I.  38 C.F.R. § 4.85(f).  

38 C.F.R. § 4.86(a) and (b),which pertain to cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, are not applicable in this appeal.

The Veteran underwent a VA audiological evaluation in May 2006, 
in which the pure tone test results were found to be unreliable.  
The examiner noted that the situations which caused the Veteran 
the greatest difficulty were watching television, people who 
mumble, and groups.

In a June 2006 VA evaluation, the Veteran reported a history of 
noise exposure in service, including weapons training and 
helicopters.  There was no significant occupational noise 
exposure after service, but the Veteran occasionally engaged in 
hunting with the use of earplugs.  He had the greatest difficulty 
understanding speech in background noise and in groups.  The 
following audiological data were recorded:


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
20
25
25
24

Speech audiometry revealed speech recognition ability of 96 
percent.  These audiologic results produce a numeric designation 
of "I" for the right ear.  Service connection is not in effect 
for the left ear, and therefore a designation of "I" is 
assigned for the left ear.  38 C.F.R. § 4.85(f).  When these 
numeric designations are applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. § 4.85.  The 
examiner noted that the Veteran's hearing is within normal 
limits.  

The Veteran submitted the results of a private audiologic 
evaluation undertaken in July 2006, in which pure tone thresholds 
were:


HERTZ

1000
2000
3000
4000
Average
RIGHT
35
35
35
40
36

Speech discrimination ability measured 76 percent in the right 
ear.  These audiologic results produce a numeric designation of 
"III" for the right ear, which results in a noncompensable 
rating.  38 C.F.R. § 4.85.  

In a March 2007 private audiogram, pure tone thresholds were as 
follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
20
30
35
26

Speech recognition ability was 88 percent in the right ear.  
These audiologic results produce a numeric designation of "II" 
for the right ear, which results in a noncompensable rating.  38 
C.F.R. § 4.85.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in December 2009, in which 
sensorineural hearing loss was diagnosed.  The Veteran reported 
that his hearing loss caused him difficulty in hearing speech in 
background noise and television and in talking with his wife.  
The examiner stated that the condition had no effect on the 
Veteran's occupation activities.  On examination, pure tone 
thresholds were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
25
30
35
30

Speech recognition ability was 96 percent in the right ear.  
These audiologic results produce a numeric designation of "I" 
for the right ear, which results in a noncompensable rating.  38 
C.F.R. § 4.85.  

Based on the foregoing evidence, the Veteran's right ear hearing 
loss has not  warranted a compensable evaluation at any time 
during the rating period on appeal.  The Board has considered 
whether the Veteran may be entitled to a higher rating under 38 
C.F.R. § 4.86(a), which rates exceptional patterns of hearing 
loss; however, the Veteran's hearing loss does not meet the 
criteria for that rating code.  Accordingly, a compensable 
disability rating for right ear hearing loss is denied.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court of Appeals for Veterans Claims held that VA 
audiological examinations must include a discussion of the 
functional impact of a veteran's hearing disability.  At the June 
2006 examination, the Veteran reported that his situations of 
greatest difficulty were watching television, talking to people 
who mumble, and groups.  In June 2006 and December 2009, he 
reported difficulty understanding speech in background noise and 
groups.  The Veteran's hearing loss is manifested by difficulty 
hearing speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  Hence, the rating criteria contemplate the Veteran's 
symptomatology.  Referral for consideration of an extraschedular 
rating is therefore not warranted.  38 C.F.R. § 3.321.  The Board 
finds that functional impairment been appropriately considered, 
but the overall evidence fails to support assignment of a 
compensable evaluation.  Accordingly, the claim is denied.


ORDER

Service connection for left ear hearing loss is denied.

A compensable disability rating for right ear hearing loss is 
denied. 





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


